Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 103







State of North Dakota, 		Plaintiff and Appellee



v.



Steven Shoup, 		Defendant and Appellant







No. 20110005







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Dennis Edward Johnson (on brief), State’s Attorney, P.O. Box 1260, Watford City, N.D. 58854-1260, for plaintiff and appellee.



Mark Taylor Blumer (on brief), P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Shoup

No. 20110005



Per Curiam.

[¶1]	Steven Shoup appeals from a criminal judgment entered after a jury found him guilty of assault.  Shoup argues the evidence was insufficient to support his conviction.  We conclude sufficient evidence exists to support the conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner